Fourth Court of Appeals
                                        San Antonio, Texas
                                              October 31, 2018

                                            No. 04-18-00686-CR

                                           IN RE Chris SLACK

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Patricia O. Alvarez, Justice

        On September 24, 2018, Relator Chris Slack filed a petition for writ of mandamus. After
considering the petition, this court concludes Relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on October 31, 2018.


                                                            _________________________________
                                                            Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2018.



                                                            ___________________________________
                                                            KEITH E. HOTTLE,
                                                            Clerk of Court




1
 This proceeding arises out of Cause No. 2018-CR-0227, styled State of Texas v. Chris Slack, pending in the 227th
Judicial District Court, Bexar County, Texas, the Honorable Kevin O’Connell presiding.